                                          Case 3:19-cv-06131-JSC Document 60 Filed 10/26/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TWIN CITY FIRE INSURANCE                          Case No. 19-cv-06131-JSC
                                         COMPANY,
                                   8                    Plaintiff,                         AMENDED PRETRIAL ORDER
                                   9             v.
                                  10
                                         SLRA INC., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Upon review of the parties’ Third Amended Joint Case Management Conference Statement

                                  14   (Dkt. No. 57), the case management conference scheduled for October 29, 2020 is vacated. The

                                  15   pretrial schedule (Dkt. No. 52) is amended and the new schedule is as follows:

                                  16          Last Day to Move to Amend Complaint:                  December 3, 2020

                                  17          Non-Expert Discovery Cut-Off:                         June 15, 2021

                                  18          Summary Judgment Filing Deadline:                     August 19, 2021

                                  19          Summary Judgment Responses:                           September 16, 2021

                                  20          No Summary Judgment Replies

                                  21          Summary Judgment Hearing:                             October 7, 2021 9:00 a.m.

                                  22          Expert Discovery Cut Off:                             November 12, 2021

                                  23          Final Pretrial Conference:                            January 13, 2022 2:00 p.m.

                                  24          Jury Trial:                                           January 24, 2022

                                  25   The parties have agreed that each party may serve on any other party an additional, narrowly-

                                  26   focused 15 interrogatories that may potentially avoid short fact-witness depositions. This

                                  27   agreement does not waive their right to pursue any other specific discovery, including depositions,

                                  28   and they do not waive any objections to interrogatories, other than the numerical limit per the
                                          Case 3:19-cv-06131-JSC Document 60 Filed 10/26/20 Page 2 of 2




                                   1   parties’ agreement.

                                   2          The Court will hold a further case management conference on March 18, 2021 at 1:30 p.m.

                                   3   The parties shall submit a further joint case management conference statement one week in

                                   4   advance. The statement shall address whether the parties believe referral to a magistrate judge for

                                   5   a settlement conference could be productive and, if so, the optimal timing of such conference.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 26, 2020

                                   8
                                   9
                                                                                                   JACQUELINE SCOTT CORLEY
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
